Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 06/02/2022. Claims 1-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 7, filed 06/02/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §112 have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1-20 under 35 U.S.C. §112 has been withdrawn. 
Applicant's arguments, see pages 8-10, filed 06/02/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on page 9 that Li US 20170240185 A1 (“Li”) does not teach or suggest “a memory that includes instructions that, when executed by the processor, cause the processor to generate an environmental model of an environment external by the processor, cause the processor to generate an environmental model of an environment external to a vehicle.” Applicant points to the language of claim 1 of Li which reads “[t]he apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes…” to support their argument, on the grounds that the word “determine” would not be interpreted by one of ordinary skill in the art to mean the same thing as generating an environmental model. However, as previously stated in the prior office action, the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information. More specifically, Li expressly says: “[i]n detail, the processor 170 may detect the object from the captured image via image processing, track the object, measure the distance from the object, and check the object to analyze the object, thereby generating image information” [paragraph 128]. Further, FIGS. 5 and 6 are diagrams illustrating an example of a method of generating image information from an image of a camera according to an embodiment of the present invention. FIG. 6 shows that one of these images generated includes an image of the external environment of the vehicle. 
	Applicant also argues on page 9 that one of ordinary skill in the art would understand that the modes of Li are different than an environmental model, as presently claimed. However, Li could not be clearer from the language “a display guide mode” in claim 1 and the language “a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield” [paragraph 189] that the display guide mode is a model, wherein the model is based on external vehicle information (Claim 1). FIG. 11 shows an example of such a model shown on the windshield as part of an augmented reality display. Applicant argues on pages 9-10 that Li is displaying information about the environment outside of the vehicle, but is silent that the information itself is a model (mathematical description) of that environment per the common definition of “model”. This limitation of a “model” to an exclusively mathematical model is not claimed anywhere in the claims, nor is it mentioned in the specification of the current invention. Therefore, any model that would fit the standard definition of “model” would read on the claim language. This would include the conceptual model of the vehicle’s predicted path shown in FIG. 11, or other visual modeling shown in FIGS. 12A-17B, including the predicted fuel shortage in FIG. 17B at numeral 45, which is derived from a calculation that the vehicle is low on fuel. Additionally, the object tracking unit of Li may track verified objects as part of the external information [paragraph 160], and the objects’ motion or motion vectors may be calculated. This means that the model displayed by Li involves mathematical calculations, even if the model displayed to the user does not show the math involved and only displays information relevant to the user, which, while not explicitly reading on the new amended language of the current application which now reads “identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model” in lines 15-16. 
	Applicant also argues on page 10 that the previous office action does not address the claimed limitation of transferring the environmental model to a server. Applicant than states that the Examiner asserted during the interview that transferring the environmental model to a server external to the vehicle would be obvious in view of Oder (this is included in the previous office action). This proves that the Examiner did address the claimed limitation of transferring the environmental model to a server. However, Li already teaches that a server is in communication with the processor that generates the environmental model. The only thing Li does not teach is that the collected environmental data that forms the model is communicated to the server. It doesn’t teach away from this concept, it only fails to expressly disclose it. Combining this concept with Oder, which expressly teaches storing collected data during vehicle movement tracking including map data, an environmental model, and GPS information to an external server would have been obvious to one of ordinary skill in the art at the time the invention was filed so that other vehicles can utilize the environmental model, as expressly suggested by Oder. 
Applicant’s arguments, see page 10, filed 06/02/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 as being unpatentable over Li US 20170240185 A1 (“Li”) in view of Wilson US 20160031450 A1 (“Wilson”) and Oder et al. US 20180067495 A1 (“Oder”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 as being unpatentable over Li US 20170240185 A1 (“Li”) in view of Wilson US 20160031450 A1 (“Wilson”), Oder et al. US 20180067495 A1 (“Oder”), and Powell et al. US 20110119614 A1 (“Powell”). The amendments to the claim, particularly the language “identify situation information relevant to a current situation of the vehicle at a particular moment in time based on the environmental model; identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model; and generate an augmented reality scene that shows the relevant situation information and hides the irrelevant information” is not clearly disclosed by Li in combination with Wilson and Oder. However, Powell teaches the elements regarding identifying situation information relevant to a current situation of the vehicle at a particular moment in time, identifying irrelevant information, and generating a display that shows the situation information and hides the irrelevant information, as discussed in further detail below. Applicant further argues on page 11 that the rejections insert new language into the claims. The purpose of the rejection of “communicate with a server external to the vehicle and collect data on an environmental model”, while Oder teaches “transfer, to a server external to the vehicle, the collected data.” The purpose of this language was to show how Li teaches the concept of an external server, and the generation of an environmental model and a first driving state from collected data, while Oder teaches the final step of transferring that data to an external server. Nevertheless, in the interest of compact prosecution, the rejection has been changed to rely on Oder to teach “transfer, to a server external to the vehicle, the environmental model,” and Li in combination with Oder and Wilson teach the element “transfer, to a server external to the vehicle,…a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.

Claim Objections
Claim 10 objected to because of the following informalities: claim reads “a method of providing augmented reality based driver assistance, the method comprising: …generate an augmented reality scene that shows the situation information and hides the irrelevant information;” in lines 1-2 and 19-20. Claim should read “a method of providing augmented reality based driver assistance, the method comprising: …generating an augmented reality scene that shows the situation information and hides the irrelevant information;” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) in view of Wilson US 20160031450 A1 (“Wilson”), Oder et al. US 20180067495 A1 (“Oder”), and Powell et al. US 20110119614 A1 (“Powell”).
	Regarding Claim 1. Li teaches an augmented reality based driver assist system comprising:
	a processor; and 
	a memory that includes instructions that, when executed by the processor, cause the processor to: 
	receive, from a plurality of sensors, sensor information corresponding to an environment external to a vehicle (a driver assistance apparatus including a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The first display is a heads up display (HUD) and may include a projection module for projecting the graphic image onto the windshield. The graphic image projected by the projection module may have predetermined transparency. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]. The external vehicle information is captured by a camera configured to view the outside of the vehicle. One or more sensors configured to monitor outside regions of the vehicle, and the processor is configured to obtain emergency assistance information including automatic emergency braking information, blind-spot detection information, forward collision avoidance information, cross traffic alert information, and parking assistance information, and increase, based on the emergency assistance information, a volume of the one or more audio notifications [paragraph 13]. In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The memory may store a variety of data for overall operation of the driver assistance apparatus, such as a program for processing or control of the controller [paragraph 87]. The memory may store a condition under which at least one of the general guide mode, the display guide mode, and the sound guide mode is executed [paragraph 88]. The memory may store an output method by which driver assistance information is provided in each of the guide modes);
	generate an environmental model of the environment external to the vehicle (the apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information. FIG. 11 shows how details about the vehicle’s environment such as children protection zones [FIG. 11], speed limits, and the vehicle’s path can be displayed as part of the environmental model [paragraph 239]) based on the sensor information and the position information (the external vehicle information is captured by a camera configured to view the outside of the vehicle. The position information is received by the communication unit [paragraph 62]. This is in addition to other environment information such as weather information and road traffic information also received by the communication unit), wherein the environmental model includes a presence of one or more objects in the environment, what the one or more objects are doing (The processor is capable of receiving traffic information, along with another vehicle information [paragraph 60], both of which read on the presence of one or more objects in the environment, in which the other objects are other vehicles. The driver assistance apparatus may receive communication information including at least one of navigation information, driving information of another vehicle and traffic information via the communication unit [paragraph 61]. Additionally, the sensor unit may include a distance sensor for sensing the position of an object located in the vicinity of the vehicle and a camera for capturing an image of the vicinity [paragraph 119]. The distance sensor may continuously measure the position of the sensed object to accurately sense change in the positional relationship with the vehicle (sense what the object is doing) [paragraph 120]), and the position of the vehicle (the communication unit may receive vehicle position information as part of the navigation information [paragraph 64], which is included in the guide mode generated as an environmental model [Claim 1]);
	identify situation information relevant to a current situation of the vehicle at a particular moment in time based on the environmental model (the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time); 
	monitor at least one driver related parameter of a driver of the vehicle (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]); 
	generate actionable information for the driver to utilize based on the situation information relevant to the current situation of the vehicle at the particular moment in time and the at least one driver related parameter (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and output the actionable information to a display that is visible to the driver. Due to the broadness of the language “at a particular moment in time,” any driver status information at any particular moment in time will read on the claim language);
	generate an augmented reality scene that shows the situation information (the display unit may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time);
	output the augmented reality scene to a display of the vehicle that is visible to the driver (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]); and
	collect data on an environmental model (a processor is configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information), and a first driver state before the particular moment in time (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]).
	Li does not teach:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.
	However, Wilson teaches:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information (A method involving building a driver model for the driver of a vehicle using the driver behavior, [Claim 1]. FIG. 4 shows how the system determines whether a driver’s behavior is consistent with a driver model and/or road model [paragraph 88]. The driver model is selected, compared received data to the driver and/or road models to determine driver behavior, and the processor determines at 425 if the driver behavior is consistent with the driver model and/or road model, meaning that the system collects data on the driver in a second state in order to compare it to a predicted model. At 430, when the driver behavior is not consistent with the predicted model, a predetermined action may be executed [paragraph 102]. This means that the system monitors the driver at a second state after the current situation, and the action taken by the driver in the current situation. The road model can include details about the speed limit and vehicle specifications [paragraph 31], and the system can alert the driver when they are going over a recommended speed [paragraph 5], meaning that the road model includes actionable information and the action taken by the driver in the current situation is based on the current situation in time and the actionable information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information as taught by Wilson so as to keep track of the driver’s state continuously, ensuring that they are still completely aware after the current situation, and to also keep track of the action the driver took and comparing it to the actionable information so as to predict how the driver will respond to future situations. 
	Li also does not teach:
	transfer, to a server external to the vehicle, the environmental model, and collected data.
	However, Oder teaches:
	transfer, to a server external to the vehicle, the environmental model, and collected data (A localization system that can store data collected during the vehicle movement tracking and/or corrected map data to the memory system or upload the data to an external server for utilization by other vehicles [paragraph 60]. This map data is built from the map building unit at 430 of FIG. 4, as part of the localization system at 400. An environmental model, map data, and GPS information is also included in this process [paragraph 50]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with transfer, to a server external to the vehicle, the environmental model, and collected data as taught by Oder so as to allow the server that Li already communicates with to receive this information and allow other vehicles in communication with the same server to benefit from the same environmental data. 
	Oder does not teach that the specific collected data includes “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.” However, Li teaches the collection of the environmental model and the first driver state before the particular moment in time, and teaches that the vehicle is in communication with a server to exchange data. Wilson teaches that the data collected includes a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and actionable information. Li does not expressly teach that this specific data is being transmitted to the server, but neither Li, nor Wilson, nor Oder teach away from transferring this collected data to the server. Modifying the invention of Li to transfer this collected information, including “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information“ among the information exchanged with the server would produce the obvious and predictable result of transfer, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inventions of Li, Wilson, and Oder with transfer, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information so as to allow other vehicles networked to the same server to benefit from the environmental data in planning routes through similar areas.
 	Li also does not expressly teach:
	identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information. 
	However, Powell teaches:
	identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information (A method for providing information to a user of a vehicle, wherein the method comprises the steps of: storing a configuration code on the vehicle defining the specification of the vehicle, uploading to a mass storage device located on the vehicle information relating to more than one vehicle specification, disabling irrelevant information based upon a stored configuration code and providing access to the non-disabled information to the user of the motor vehicle [paragraph 6]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model; hide the irrelevant information as taught by Powell so as not to clutter up the display with information that would distract the driver from the relevant information. 
	Regarding Claim 3. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the plurality of sensors includes one or more of an image capturing unit, a radar device, a LIDAR device, and an inertial measurement unit (the system includes a t least one distance sensor that may include various distance measurement sensors such as a Lidar sensor, a laser sensor, and ultrasonic wave sensor, and a stereo camera [paragraph 123]. Additionally, the sensing unit at numeral 760 of FIG. 2 can include a collision sensor, a wheel sensor, a speed sensor, tilt sensor, a weight sensor, a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle forward/reverse sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on rotation of the steering wheel, a vehicle interior temperature sensor, a vehicle interior humidity sensor, an ultrasonic sensor, a radar, a Lidar, etc. [paragraph 320]).
	Regarding Claim 5. Li in combination with Wilson, Oder, and  teaches the system of Claim 1.
	Li also teaches:
	wherein the at least one driver related parameter includes an ability to process and comprehend information (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. The processor analyzes (processes) the image captured by the internal camera, and determines (comprehends) whether the fellow passenger is dozing [paragraph 175]. The processor is also configured to determine the first guide mode based on the driver status information [Claim 6] and the user behavior information [Claim 5]).
	Regarding Claim 6. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the display is a heads up display of the vehicle (the display unit may include a first display at numeral 180a of FIG. 7, which can be a head up display (HUD) [paragraph 189]).
	Regarding Claim 7. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the display is a central information display of the vehicle (The display unit may include a second display shown at numeral 180b of FIG. 7 in the center of the car dashboard, which reads on a central information display [paragraph 191]).
	Regarding Claim 8. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the actionable information includes audible information (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]).
	Regarding Claim 9. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the actionable information includes haptic feedback (the output unit may include at least two of a display unit, an audio output unit, and a haptic output unit [paragraph 176]. The haptic output unit may output the driver assistance information through haptic feedback [paragraph 201]).
	Regarding Claim 10. Li teaches a method for providing augmented reality based driver assistance, the method comprising:
	receiving, from a plurality of sensors, sensor information corresponding to an environment external to a vehicle (a driver assistance apparatus including a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The first display is a heads up display (HUD) and may include a projection module for projecting the graphic image onto the windshield. The graphic image projected by the projection module may have predetermined transparency. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]. The external vehicle information is captured by a camera configured to view the outside of the vehicle. One or more sensors configured to monitor outside regions of the vehicle, and the processor is configured to obtain emergency assistance information including automatic emergency braking information, blind-spot detection information, forward collision avoidance information, cross traffic alert information, and parking assistance information, and increase, based on the emergency assistance information, a volume of the one or more audio notifications [paragraph 13]. In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The memory may store a variety of data for overall operation of the driver assistance apparatus, such as a program for processing or control of the controller [paragraph 87]. The memory may store a condition under which at least one of the general guide mode, the display guide mode, and the sound guide mode is executed [paragraph 88]. The memory may store an output method by which driver assistance information is provided in each of the guide modes);
	generating an environmental model of the environment external to the vehicle (the apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information. FIG. 11 shows how details about the vehicle’s environment such as children protection zones [FIG. 11], speed limits, and the vehicle’s path can be displayed as part of the environmental model [paragraph 239]) based on the sensor information and the position information (the external vehicle information is captured by a camera configured to view the outside of the vehicle. The position information is received by the communication unit [paragraph 62]. This is in addition to other environment information such as weather information and road traffic information also received by the communication unit), wherein the environmental model includes a presence of one or more objects in the environment, what the one or more objects are doing, (The processor is capable of receiving traffic information, along with another vehicle information [paragraph 60], both of which read on the presence of one or more objects in the environment, in which the other objects are other vehicles. The driver assistance apparatus may receive communication information including at least one of navigation information, driving information of another vehicle and traffic information via the communication unit [paragraph 61]. Additionally, the sensor unit may include a distance sensor for sensing the position of an object located in the vicinity of the vehicle and a camera for capturing an image of the vicinity [paragraph 119]. The distance sensor may continuously measure the position of the sensed object to accurately sense change in the positional relationship with the vehicle (sense what the object is doing) [paragraph 120]), and the position of the vehicle (the communication unit may receive vehicle position information as part of the navigation information [paragraph 64], which is included in the guide mode generated as an environmental model [Claim 1]); 
	identifying situation information relevant to a current situation of the vehicle at a particular moment in time based on the environmental model (the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time); 
	monitor at least one driver related parameter of a driver of the vehicle (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]); 
	generating actionable information for the driver to utilize based on the situation information relevant to the current situation of the vehicle at the particular moment in time and the at least one driver related parameter (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and output the actionable information to a display that is visible to the driver. Due to the broadness of the language “at a particular moment in time,” any driver status information at any particular moment in time will read on the claim language);
	generate an augmented reality scene that shows the situation information (the display unit may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time);
	outputting the augmented reality scene to a display of the vehicle that is visible to the driver (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]); and
	collecting data on an environmental model (a processor is configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information), and a first driver state before the particular moment in time (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]).
	Li does not teach:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.
	However, Wilson teaches:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information (A method involving building a driver model for the driver of a vehicle using the driver behavior, [Claim 1]. FIG. 4 shows how the system determines whether a driver’s behavior is consistent with a driver model and/or road model [paragraph 88]. The driver model is selected, compared received data to the driver and/or road models to determine driver behavior, and the processor determines at 425 if the driver behavior is consistent with the driver model and/or road model, meaning that the system collects data on the driver in a second state in order to compare it to a predicted model. At 430, when the driver behavior is not consistent with the predicted model, a predetermined action may be executed [paragraph 102]. This means that the system monitors the driver at a second state after the current situation, and the action taken by the driver in the current situation. The road model can include details about the speed limit and vehicle specifications [paragraph 31], and the system can alert the driver when they are going over a recommended speed [paragraph 5], meaning that the road model includes actionable information and the action taken by the driver in the current situation is based on the current situation in time and the actionable information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information as taught by Wilson so as to keep track of the driver’s state continuously, ensuring that they are still completely aware after the current situation, and to also keep track of the action the driver took and comparing it to the actionable information so as to predict how the driver will respond to future situations. 
	Li also does not teach:
	transferring, to a server external to the vehicle, the environmental model, and collected data.
	However, Oder teaches:
	transferring, to a server external to the vehicle, the environmental model, and collected data (A localization system that can store data collected during the vehicle movement tracking and/or corrected map data to the memory system or upload the data to an external server for utilization by other vehicles [paragraph 60]. This map data is built from the map building unit at 430 of FIG. 4, as part of the localization system at 400. An environmental model, map data, and GPS information is also included in this process [paragraph 50]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with transferring, to a server external to the vehicle, the environmental model, and collected data as taught by Oder so as to allow the server that Li already communicates with to receive this information and allow other vehicles in communication with the same server to benefit from the same environmental data. 
	Oder does not teach that the specific collected data includes “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.” However, Li teaches the collection of the environmental model and the first driver state before the particular moment in time, and teaches that the vehicle is in communication with a server to exchange data. Wilson teaches that the data collected includes a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and actionable information. Li does not expressly teach that this specific data is being transmitted to the server, but neither Li, nor Wilson, nor Oder teach away from transferring this collected data to the server. Modifying the invention of Li to transfer this collected information, including “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information“ among the information exchanged with the server would produce the obvious and predictable result of transferring, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inventions of Li, Wilson, and Oder with transferring, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information so as to allow other vehicles networked to the same server to benefit from the environmental data in planning routes through similar areas.
	Li also does not expressly teach:
	identifying irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information. 
	However, Powell teaches:
	identifying irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information (A method for providing information to a user of a vehicle, wherein the method comprises the steps of: storing a configuration code on the vehicle defining the specification of the vehicle, uploading to a mass storage device located on the vehicle information relating to more than one vehicle specification, disabling irrelevant information based upon a stored configuration code and providing access to the non-disabled information to the user of the motor vehicle [paragraph 6]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li identifying irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model; hide the irrelevant information as taught by Powell so as not to clutter up the display with information that would distract the driver from the relevant information. 
	Regarding Claim 12. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the plurality of sensors includes one or more of an image capturing unit, a radar device, a LIDAR device, and an inertial measurement unit (the system includes a t least one distance sensor that may include various distance measurement sensors such as a Lidar sensor, a laser sensor, and ultrasonic wave sensor, and a stereo camera [paragraph 123]. Additionally, the sensing unit at numeral 760 of FIG. 2 can include a collision sensor, a wheel sensor, a speed sensor, tilt sensor, a weight sensor, a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle forward/reverse sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on rotation of the steering wheel, a vehicle interior temperature sensor, a vehicle interior humidity sensor, an ultrasonic sensor, a radar, a Lidar, etc. [paragraph 320]).
	Regarding Claim 14. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the one or more driver related parameter includes one or more of a driver state, emotions, gaze, focus, ability to process and comprehend information, expressions and changes in micro expressions, hand movements, gestures, and head movements (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175], The processor is also configured to determine the first guide mode based on the driver status information [Claim 6] and the user behavior information [Claim 5]).
	Regarding Claim 15. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the display is a heads up display of the vehicle (the display unit may include a first display at numeral 180a of FIG. 7, which can be a head up display (HUD) [paragraph 189]).
	Regarding Claim 16. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the display is a central information display of the vehicle (The display unit may include a second display shown at numeral 180b of FIG. 7 in the center of the car dashboard, which reads on a central information display [paragraph 191]).
	Regarding Claim 17. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the actionable information includes audible information (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]).
	Regarding Claim 18. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the actionable information includes haptic feedback (the output unit may include at least two of a display unit, an audio output unit, and a haptic output unit [paragraph 176]. The haptic output unit may output the driver assistance information through haptic feedback [paragraph 201]).
	Regarding Claim 19. Li teaches a system comprising:
	a processor; and
	a memory that includes instructions that, when executed by the processor, cause the processor to:
	generate an environmental model of an environment external to a vehicle based on at least one environmental measurement corresponding to the environment external to the vehicle and a position of the vehicle (In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The memory may store a variety of data for overall operation of the driver assistance apparatus, such as a program for processing or control of the controller [paragraph 87]. The memory may store a condition under which at least one of the general guide mode, the display guide mode, and the sound guide mode is executed [paragraph 88]. The memory may store an output method by which driver assistance information is provided in each of the guide modes. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information. FIG. 11 shows how details about the vehicle’s environment such as children protection zones [FIG. 11], speed limits, and the vehicle’s path can be displayed as part of the environmental model [paragraph 239]. the external vehicle information is captured by a camera configured to view the outside of the vehicle. The position information is received by the communication unit [paragraph 62]. This is in addition to other environment information such as weather information and road traffic information also received by the communication unit), wherein the environmental model includes a presence of one or more objects in the environment, what the one or more objects are doing (The processor is capable of receiving traffic information, along with another vehicle information [paragraph 60], both of which read on the presence of one or more objects in the environment, in which the other objects are other vehicles. The driver assistance apparatus may receive communication information including at least one of navigation information, driving information of another vehicle and traffic information via the communication unit [paragraph 61]. Additionally, the sensor unit may include a distance sensor for sensing the position of an object located in the vicinity of the vehicle and a camera for capturing an image of the vicinity [paragraph 119]. The distance sensor may continuously measure the position of the sensed object to accurately sense change in the positional relationship with the vehicle (sense what the object is doing) [paragraph 120]), and the position of the vehicle (the communication unit may receive vehicle position information as part of the navigation information [paragraph 64], which is included in the guide mode generated as an environmental model [Claim 1]); 
	Regarding Claim 20. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 19.
	Li also teaches:
	wherein the at least one operator related parameter includes gestures (the input unit may include at least one of a gesture input unit (e.g., an optical sensor, etc.) for sensing a user gesture, a touch input unit for sensing touch, and a microphone for sensing voice input and receive user input [paragraph 58]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) in combination with Wilson US 20160031450 A1 (“Wilson”), Oder et al. US 20180067495 A1 (“Oder”), and Powell et al. US 20110119614 A1 (“Powell”) as applied to claims 1 and 10 above, and further in view of Lu et al. US 20170337816 A1 (“Lu”).
	Regarding Claim 2. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to receive data used to generate the environmental model from a server (the communication unit at numeral 120 of FIG. 2 may receive at least one of position information, weather information, and road traffic information from a server shown in FIG. 2 [paragraph 62]).
	Li does not teach:
	instructions are received from a cloud based server.
	However, Lu teaches:
	instructions are received cloud based server (a navigation system for assisting a driver in which the navigation system may communicate a query to a cloud server to find a search item, such as a gas station, and receive navigation instructions along with an ETA from the cloud server [paragraph 3]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with instructions are received cloud based server as taught by Lu so that the system of Li can work with a cloud server in addition to any other type of server.
	Regarding Claim 11. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	further comprising receiving data used to generate the environmental model from a server (the communication unit at numeral 120 of FIG. 2 may receive at least one of position information, weather information, and road traffic information from a server shown in FIG. 2 [paragraph 62]).
	Li does not teach:
	instructions are received from a cloud based server.
	However, Lu teaches:
	instructions are received cloud based server (a navigation system for assisting a driver in which the navigation system may communicate a query to a cloud server to find a search item, such as a gas station, and receive navigation instructions along with an ETA from the cloud server [paragraph 3]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with instructions are received cloud based server as taught by Lu so that the system of Li can work with a cloud server in addition to any other type of server.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) in combination with Wilson US 20160031450 A1 (“Wilson”), Oder et al. US 20180067495 A1 (“Oder”), and Powell et al. US 20110119614 A1 (“Powell”) as applied to claims 1 and 10 above, and further in view of Yamaura US 20180083914 A1 (“Yamaura”).
	Regarding Claim 4. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to receive the position information from one of a global position system (the communication unit may include a global positioning system (GPS) module and/or a Wi-Fi (Wireless Fidelity) module and acquire the position of the vehicle [paragraph 65]. Li also discloses that the driver assistance apparatus may include the communication unit for communicating with another vehicle, a terminal and a server [paragraph 59], so the communication unit of Li is meant to talk to other things including other vehicles, servers, and terminals).
	Li does not teach:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit.
	However, Yamaura teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (a communication apparatus at numeral 20 of FIG. 2 that includes a GNSS module and a V2X module. The GNSS module measures position information about the current position of the communication apparatus at a current time, while the V2X communication module is a communication module for performing direct wireless communication with the other communication apparatuses [paragraph 45]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit as taught by Yamaura so as to allow the processor to gather more information from sources Li already teaches in paragraph 59, easily streamlined into a single communication module for more efficient processing. 
	Regarding Claim 13. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (the communication unit may include a global positioning system (GPS) module and/or a Wi-Fi (Wireless Fidelity) module and acquire the position of the vehicle [paragraph 65]. Li also discloses that the driver assistance apparatus may include the communication unit for communicating with another vehicle, a terminal and a server [paragraph 59], so the communication unit of Li is meant to talk to other things including other vehicles, servers, and terminals).
	Li does not teach:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit.
	However, Yamaura teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (a communication apparatus at numeral 20 of FIG. 2 that includes a GNSS module and a V2X module. The GNSS module measures position information about the current position of the communication apparatus at a current time, while the V2X communication module is a communication module for performing direct wireless communication with the other communication apparatuses [paragraph 45]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit as taught by Yamaura so as to allow the processor to gather more information from sources Li already teaches in paragraph 59, easily streamlined into a single communication module for more efficient processing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664